McMurray, Presiding Judge.
Defendant was tried before a jury and found guilty of armed robbery. At trial, the victim testified that defendant approached him from behind outside a bank at about 9:00 in the morning on August 24, 1994, and grabbed a bag of money the victim was carrying. The victim explained that he struggled with defendant to keep the money, but “let it go” when he “saw a small handgun in [defendant’s] hand.” The victim testified that defendant “took off and started running” after he got the money.
This appeal followed the denial of defendant’s motion for new trial. Held:
Defendant challenges the sufficiency of the evidence, arguing that the victim’s identification testimony was not reliable. Alternatively, defendant asserts that “[t]here was no testimony presented that [his] use of a gun was what effectuated this robbery.” Defendant reasons that “the evidence in this case shows at most that [he] was *415guilty of robbery by force or robbery by intimidation.” These arguments are without merit.
Decided May 14, 1996.
Landrum & Eidson, Timothy L. Eidson, for appellant.
C. Paul Bowden, District Attorney, Nancy G. Grigg, Holli G. Martin, Assistant District Attorneys, for appellee.
An appellate court does not weigh the evidence or determine witness credibility. Grant v. State, 195 Ga. App. 463, 464 (1) (393 SE2d 737). In the case sub judice, the victim testified that he was extremely close to the assailant during the robbery; that he had ample opportunity to observe the robber before, during and after the assault and that he was positive that defendant was the assailant. This testimony, and the victim’s testimony that defendant employed a handgun to complete the theft, was sufficient to authorize the jury’s finding that defendant is guilty, beyond a reasonable doubt, of armed robbery in violation of OCGA § 16-8-41 (a). McCluskey v. State, 211 Ga. App. 205, 206 (2) (438 SE2d 679); Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Johnson and Ruffin, JJ., concur.